                                     Improbable Voting Trend Reversals in Wisconsin
                                                            Seth Keshel, MBA
Executive Summary

            Wisconsin is showing the same pattern of potential widespread fraud as observed in Pennsylvania, Michigan, Georgia, and North
Carolina. While Milwaukee County is focal for transparency and observation violations, including reporting statistically impossible vote counts
in the early morning hours away from scrutiny, Dane County has surged far past support totals for President Obama, despite expected difficulties
mobilizing student voters to polls. President Trump has reconsolidated the Republican base in suburban Milwaukee and far surpassed his 2016
support levels but has been limited in margin growth by historically improbable Democratic support in these strongholds, which defy years of
data in Wisconsin in which the Republican party surged as the Democratic Party plunged. Finally, in strong Trump counties showing a double
inversion cycle (one party up, the other down), particularly in rural and exurban Wisconsin, Trump’s totals are soaring, and against established
trends, Biden’s totals are at improbable levels of support despite lacking registration population growth.

            The entire vote must be recanvassed and audited for both electronic vote fraud and mail/absentee fraud.

Opening

            Since President Obama swept through the Midwest (“Rust Belt”) region in 2008, winning Pennsylvania by 10 percent, Michigan by
16 percent, and Wisconsin by 14 percent, the Democratic Party has declined steadily in all successive Presidential elections in not only share of
the vote, but in raw votes overall, without exception (pending the final results of the 2020 election). Pennsylvania is the only state mentioned in
this paragraph which registers voters by party, and it has trended three percentage points in favor of Republicans since the 2016 election. The
raw vote trends and results in these three states, plus Ohio and Minnesota, are pictured below.




            These trends show the Democrats losing raw votes in every election since 2008, with the Republicans gaining in eight of 10 samples,
and with the margins moving in favor of Republicans each time. This is a product of limited or stagnant population growth in these states, which
given stable turnout numbers, means one party is typically going down if another is going up. In fast-growing states such as Florida, Texas, or
Arizona, it should be expected for both parties to make substantial gains in a “horse race” scenario.

Wisconsin

           President Obama’s margin of victory in Wisconsin from 2008 fell from 13.91% to 6.94% in his reelection campaign, and that margin
moved 7.71% toward Republicans in 2016 as the working-class communities that historically favored Democrats moved to support then-
candidate Donald Trump. Declining voting power from these working class counties beginning and 2012, and then from Milwaukee County in
2016 was an instrumental part of this shift, as was the substantial movement of northern Wisconsin toward the Republican Party. President
Trump was able to win Wisconsin in 2016 thanks to substantially decreased support for Democrats, and even overcame less than optimal support
from the Republican strongholds of southeastern Wisconsin.

            The consistent characteristic in the shift in Wisconsin’s political landscape is the declining Democratic Party raw vote totals, and the
increasing Republican totals. Thus far, according to the Decision Desk unofficial vote tally, President Trump is substantially adding to his vote
totals in every Wisconsin County, while his opponent adds votes at a greater percentage, often in counties that have trended steadily away from
Democrats since at least 2008. The following counties, which have mostly lost Democratic votes since 2008, have now contributed more Biden
votes than Obama received in 2008, when he won the state by 13.91%. Green font represents growth in raw votes. Red font represents decrease
in raw votes.




              Case 2:20-cv-01771-PP Filed 12/01/20 Page 1 of 4 Document 1-17
County     Rep ’08   Dem ’08 Rep ’12     Dem ’12 Rep ’16     Dem ’16 Rep ’20     Dem ’20 Dem Percentage of Obama 2008 Votes

Ozaukee 32,172       20,579    36,077    19,159    30,464    20,170    33,912    26,515    128.8%

% Increase N/A       N/A       12.1%     (6.9%)    (15.6%)   5.3%      11.3%     31.5%

----

Dane       73,065    205,984   83,644    216,071   71,275    217,697   78,789    260,157   126.3%

% Increase N/A       N/A       14.5%     4.9%      (14.8%)   0.8%      10.5%     19.5%

----

Waukesha 145,152     85,339    162,798   78,779    142,543   79,224    159,633   103,867   121.7%

% Increase N/A       N/A       12.2%     (7.7%)    (12.4%)   0.6%      12.0%     31.1%

----

Racine     45,954    53,408    49,347    53,008    46,681    42,641    54,475    50,154    117.6%

% Increase N/A       N/A       7.4%      (0.7%)    (5.4%)    (19.6%)   16.7%     17.6%

----

St. Croix 22,837     21,177    25,503    19,910    26,222    17,482    32,190    23,190    109.5%

% Increase N/A       N/A       11.7%     (6.0%)    2.8%      (12.2%)   22.8%     32.7%

----

Wash’ton 47,729      25,719    54,765    23,166    51,740    20,852    60,235    26,647    103.6%

% Increase N/A       N/A       14.7%     (9.9%)    (5.5%)    (10.0%)   16.4%     27.8%

----

Bayfield   3,365     5,972     3,603     6,033     4,124     4,953     4,617     6,155     103.1%

% Increase N/A       N/A       7.1%      1.0%      14.5%     (18.9%)   12.0%     24.3%

OTHER NOTABLE COUNTIES



County     Rep ’08   Dem ’08 Rep ’12     Dem ’12 Rep ’16     Dem ’16 Rep ’20     Dem ’20 Dem Percentage of Obama 2008 Votes

Milwaukee149,445     319,819   154,924   332,438   126,069   288,822   134,355   317,251   99.2%

% Increase N/A       N/A       3.7%      3.9%      (18.6%)   (13.1%)   6.6%      9.8%

----

La Crosse 23,701     38,524    25,751    36,693    26,378    32,406    28,661    37,817    98.5%

% Increase N/A       N/A       8.6%      (4.8%)    2.4%      (11.7%)   8.7%      16.7%

----

Brown      55,854    67,269    64,836    62,526    67,210    53,382    75,865    65,509    97.4%

% Increase N/A       N/A       16.1%     (7.1%)    3.7%      (14.6%)   12.9%     22.7%

----

Eau Claire 20,959    33,146    23,256    30,666    23,331    27,340    25,339    31,617    95.6%

% Increase N/A       N/A       11.0%     (7.5%)    0.3%      (10.8%)   8.6%      15.6%

----




             Case 2:20-cv-01771-PP Filed 12/01/20 Page 2 of 4 Document 1-17
Outagamie39,667       50,294     47,372     45,659      49,879     38,068     58,379     47,659      94.8%

% Increase N/A        N/A        19.4%      (9.2%)      5.3%       (16.4%)    17.0%      25.2%

----

Walworth 25,485       24,117     29,006     22,552      28,863     18,710     33,844     22,783      94.2%

% Increase N/A        N/A        13.8%      (6.7%)      (0.5%)     (17.0%)    17.3%      21.8%

----

Rock       27,364     50,529     30,517     49,219      31,493     39,339     37,133     46,649      92.3%

% Increase N/A        N/A        11.5%      (2.6%)      3.2%       (20.1%)    17.9%      18.6%

----

Kenosha 31,609        45,836     34,977     44,867      36,037     35,799     44,972     42,191      92.0%

% Increase N/A        N/A        10.6%      (2.1%)      3.0%       (20.2%)    24.8%      17.9%

----

Winnebago37,946       48,167     42,122     45,449      43,445     37,047     47,795     44,060      91.5%

% Increase N/A        N/A        11.0%      (5.6%)      3.1%       (18.5%)    10.0%      18.9%

----

Sheboygan 30,801      30,395     34,072     27,918      32,514     23,000     37,624     27,109      89.2%

% Increase N/A        N/A        10.6%      (8.1%)      (4.6%)     (17.6%)    15.7%      17.9%

----

Fond D.L. 28,164      23,463     30,355     22,379      31,022     17,387     35,754     20,588      87.7%

% Increase N/A        N/A        7.8%       (4.6%)      2.1%       (22.3%)    15.3%      18.4%

----

Marathon 30,345       36,367     36,617     32,363      39,014     26,481     44,623     30,807      84.7%

% Increase N/A        N/A        20.7%      (11.0%)     6.5%       (18.2%)    14.4%      16.3%

Findings

The most suspicious counties are those that showed two consecutive elections trending upward for the Republican candidate and downward for
the Democratic candidate. These show a similar pattern to counties in Pennsylvania trending heavily Republican in registration, with a
significant increase for President Trump in raw votes in 2020, but a smaller than expected margin due to an unexpected sharp reversal of votes for
Biden in counties showing inverse trends for parties in recent elections. The only counties not showing two consecutive cycles of decline for
Democrats are Waukesha, Bayfield, and Milwaukee. Wisconsin had several Republican counties in 2016 with fewer votes for Trump and higher
third-party vote shares (hence 2,682 fewer votes for Trump than Romney), but based on 2020 returns to this point, that has been overcome in
every single county.

Dane County is clearly associated with a major university, with student turnout thought to be reaching record lows due to campus shutdowns and
lack of mobilization. This county is over 2008 Obama levels by 26.3% (54,173 votes), when that candidate drew record support from young
voters, and up 19.5% since 2016, after two consecutive elections of sparse growth in Democrat votes. This county is one of few counties Obama
overperformed in for his reelection, and 2020’s total is still 20.4% over that number. The same mathematical improbability given the
circumstances of 2020 was also seen in Washtenaw County, Michigan (home county of the University of Michigan). Dane County should be
audited and recanvassed significantly, particularly for mail and absentee ballot fraud.

Trump slightly underperformed Romney’s 2012 vote totals statewide because he lagged in total votes from suburban counties Waukesha, Racine,
Washington, Ozaukee, and Walworth. This year, he has reconsolidated the Republican base and improved at a minimum of 11.3% (Ozaukee) in
raw votes in these counties, and at a high of 17.3% (Walworth). President Trump has grown his share of raw votes in Wisconsin by a minimum
of 4.1% (Menominee) in all counties, and at a high of 24.8% (Kenosha).

Among the largest counties in the state, the largest spikes in growth since 2016 by the Democratic candidate came in St. Croix (32.7%), Ozaukee
(31.5%), Waukesha (31.1%), Washington (27.7%), placing them ahead of President Obama’s total of votes in those counties in 2008, a year in




              Case 2:20-cv-01771-PP Filed 12/01/20 Page 3 of 4 Document 1-17
which he won the state by 13.91%. This could be feasible if the inverse pattern of “one party up, one party down” were present, suggesting the
transfer of voters from one party to the next, but President Trump has also greatly overperformed his 2016 vote totals and does not exhibit the
collapse in support seen by Democrats in 2012 and 2016, especially in known Republican strongholds. While it is plausible that Democrats
should add votes in those counties based on observed party registration trends in the Philadelphia area, it is unfathomable that those counties
would overperform their 2008 Obama vote numbers by such margins, while still adding substantial increases in raw votes to President Trump in
2020.

Despite ranking 67th in the state in percentage increase in voter registrations, Milwaukee County increased its share of Democratic votes by 9.8%,
even as President Trump increased by 6.6% while supposedly securing a higher share of minority votes than any Republican since 1960. Biden’s
total is nearly equal to Obama’s 2008 performance and reverses a massive loss of Democratic votes in 2016 in a post-Obama environment,
despite a decreasing voter roll (more than 3% decrease in registrations since 2016). Strangely, Milwaukee’s turnout dwarfs other regional
counterparts like Cleveland, Gary, and Indianapolis. This county is reported to have had many flagrant abuses of transparency regulations and is
also known to have reported results without observation in the early morning hours of November 4, 2020, which was just enough to overcome a
once formidable lead in the state by President Trump. The best course of action in Milwaukee is to recanvass and audit every mail-in and
absentee ballot for massive fraud. The trend in Cleveland, Detroit, Milwaukee, and Philadelphia recently has suggested decreasing vote totals
from one election to the next and is supported by the aforementioned significant decrease in the voter rolls in Milwaukee. This year’s reported
vote totals necessitate and improbable turnout level and suggest illegality in reporting and mail balloting.

All counties showing two consecutive cycles of inverse party trend (Republican up twice, Democrat down twice), with Democrats substantially
up this year, may be subject to counting errors, or “glitches,” like those reported in Antrim County, Michigan, or even recently in Rock County,
Wisconsin. These voting machines and their associated software should be audited and examined by coding professionals, especially if the recent
newsworthy events regarding corrupted voting software are widespread. It is highly possible that tampered or corrupted software in known
Trump strongholds may be responsible for reducing margins of raw vote victory in counties that have massively left the Democratic Party since
2008.

The entire vote in Wisconsin is suspect against recent trends and should be subject to recanvass and audit, not just a recount of hundreds of
thousands of illegal ballots. It appears that the major case in the state is that in spite of substantially growing his vote share in strong-Trump
counties, and surging in votes in urban and suburban counties, Trump’s margin is substantially limited, even after two consecutive inverse party
trends. In urban or suburban areas, Democratic vote share is soaring to record numbers, even over Obama’s totals after a 13.91% win, all while
Trump surges in votes in those counties as well. Urban areas have issues with transparency and should be fully audited for mail and absentee
fraud.




              Case 2:20-cv-01771-PP Filed 12/01/20 Page 4 of 4 Document 1-17
